Citation Nr: 0727212	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.  
The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
appellant's request for DEA benefits under the Chapter 35 
program.  In October 2006, the appellant and her mother 
testified at a hearing held at the local VA office before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Effective May 16, 2003, the veteran was awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In March 2005, the appellant, who is the veteran's 
daughter, filed her initial claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's date of birth is March [redacted], 1977.

4.  The appellant reached her 26th birthday on March [redacted], 
2003, prior to the effective date of a finding of permanent 
and total service-connected disability on behalf of the 
veteran.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
20.3043 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

In her statements and testimony, the appellant and her mother 
assert that the appellant is entitled to DEA benefits under 
Chapter 35 on the basis that the appellant learned of the 
availability of the benefits after she became 26 years of age 
and would have applied earlier had she known that she was 
eligible.  They also report that the appellant was not mature 
enough at a younger age to take advantage of these benefits.  
Further, the appellant argues that as a single mother of two 
small children who seeks to better herself professionally, 
she needs to attain a college education and cannot otherwise 
afford to do so.  The appellant and her mother also point out 
that the appellant's son is quite ill and that Medicaid 
denied reimbursement for one of his medications.  In sum, 
while acknowledging that she was already "too old" to be 
eligible for the DEA benefits under Chapter 35 at the time 
she applied, she essentially requests that, given the above 
circumstances, VA find that she is entitled to the benefits.

The RO adjudicated the veteran as permanently and totally 
disabled, effective May 16, 2003, and the appellant 
acknowledges that she initially filed her application for the 
receipt of DEA benefits under Chapter 35 after that date.  In 
her application, she reported that she was the veteran's 
child and was born on March [redacted], 1977.

Basic eligibility for Chapter 35 benefits is established by 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record 
confirms that the appellant is the veteran's daughter and 
that the veteran is in receipt of a permanent and total 
disability rating.  Eligibility for Chapter 35 benefits 
requires, however, that the appellant must not reach her 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  38 C.F.R. 
§ 21.3040(c).  The record discloses, however, that the 
appellant turned 26 years of age on March [redacted], 2003, prior to 
the effective date of the veteran's permanent and total 
service-connected disability rating, and the appellant does 
not contend otherwise.  As such, the appellant is not legally 
eligible for Chapter 35 educational assistance.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  38 
C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  The 
beginning date may also be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. 
§ 21.3041(b)(2)(ii).  Here, the appellant turned 26 years of 
age prior to the effective date of the veteran's permanent 
and total disability rating and thus neither of these 
exceptions is applicable.

Under certain circumstances not present in this case, the 
basic ending date for eligibility for educational assistance 
may be modified or extended.  Under 38 C.F.R. § 21.3041(d), 
the ending date for eligibility for educational assistance 
may be modified for up to eight years beyond the qualifying 
event, but in no case beyond the date the child reaches age 
31.  In order to modify the ending date, however, the 
qualifying event must occur between the time the child 
reaches age 18 and when the child reaches age 26.  Here, the 
basic ending date for eligibility for educational assistance 
cannot be modified because the appellant had already reached 
the age of 26 at the time of the effective award of the 
veteran's permanent and total disability rating, i.e., May 
16, 2003.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, 
but not to exceed her 31st birthday in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control as listed at 38 C.F.R. § 21.3043.  If it is found 
that a suspension of a program of education was in fact due 
to conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has to stop her education because 
of certain events beyond her control.  Here, the appellant 
has not yet begun a program of education under Chapter 35, 
and so this delimiting date extension option is also not 
available to her.

Although the Board is aware of the appellant's arguments, the 
criteria governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific and 
the Board is bound by these criteria.  The Board thus must 
find that, as a matter of law, the appellant is not eligible 
to receive educational assistance under Chapter 35.  In cases 
where, as here, the law is dispositive, the claim must be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In denying this claim, the Board acknowledges the veteran's 
valorous combat service and the unfortunate circumstances of 
the appellant's case.  The Board notes that the appellant's 
arguments essentially constitute a theory of equitable 
relief.  Although the Board denies her claim as a matter of 
law as lacking legal merit, the Board is sympathetic to her 
claim.  The Board, however, is without authority to grant it 
on an equitable basis and instead is constrained to follow 
the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary 
of VA, however, has discretionary equitable power to provide 
relief, and the appellant is free to apply to the Secretary 
of VA and request that he exercise his discretionary 
authority to grant her claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2003); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor, 
Harvey.  If the appellant decides to seek such equitable 
consideration by the Secretary, she may want to consider 
contacting a veterans service organization for assistance.


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


